OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the matter remitted to Supreme Court for further proceedings in accordance with this memorandum. For the purpose of calculating jail time credit, Penal Law § 70.30 (3) makes no distinction between detention in New York and detention by the federal government or sister states (see Matter of Guido v Goord, 1 NY3d 345 [2004] [decided today]). Accordingly, petitioner is entitled to jail time credit for the period in which he was in federal custody.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo and Read concur in memorandum; Judge R.S. Smith taking no part.
*605On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.